Citation Nr: 1737064	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-48 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for hypertension/hypertensive vascular disease.

3.  Entitlement to service connection for heart disease, to include as secondary to hypertension/hypertensive vascular disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1952 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Milwaukee, Wisconsin has jurisdiction over the appeal.

In July 2013, the Board reopened the previously denied claims of entitlement to service connection for hypertension/hypertensive vascular disease and an acquired psychiatric disability, and remanded those claims, along with the claim for heart disease, for additional development. The Board again remanded the claims in May 2014, April 2016 and December 2016.  In June 2017, the Board requested expert medical opinions from the Veterans Health Administration (VHA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c); 38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to service connection for heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's social phobia with depressive disorder had its onset during his military service.

2.  The Veteran's hypertension had its onset during his military service. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, namely social phobia with depressive disorder, are met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.127 (2016).

2.  The criteria for entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.104 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a psychiatric condition, hypertension and a heart condition.  He maintains that he has had psychiatric symptomatology since childhood, but that it was worsened by service and improperly diagnosed during service.  He also asserts that his hypertension was diagnosed during service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Relevant Factual Background

No history of high blood pressure, heart problems, hypertension or psychiatric problems were reported or noted upon the Veteran's entrance into service in February 1952.  On his induction Report of Medical History, he denied any history of high blood pressure, pain or pressure in chest, nervous trouble, depression or excessive worry.  His blood pressure was recorded as 140/76.  
In a September 1952 visit to the base infirmary, the Veteran reported a history of hypertension, first detected 6 years prior during a football physical and not disclosed on his induction history.  He noted that his blood pressure was usually 150-170/100-110 and that he had a family history of hypertension.  On examination his blood pressure was recorded as 150/100.

In October 1952, the Veteran was admitted to a military hospital on suspicion of preexisting hypertensive vascular disease.  His chief complaint on admission was recurrent headaches and shortness of breath.  He reported urinary frequency when excited.  He stated he always fainted easily, particularly when tense or when he gets up suddenly.  At age 15 when he tried out for football he was refused because of hypertension.  When he entered service he was kept in bed for several hours before his blood pressure reached acceptable levels.  He reported that whenever he exercised he was short of breath, tense, anxious, and had generalized headaches.  He was noted to have been seen on sick call several times after such episodes (each time after exercise), and on one occasion at least the blood pressure was recorded at 190 systolic.  He reported that he got anxious and tense very easily, especially when reprimanded, and described himself as very shy and sensitive.  His blood pressure was 144/76 on admission.  His heart was normal, with no murmur.  An X-ray of his chest and electrocardiogram (EKG) were both normal.

Over the course of his hospitalization, blood pressure readings taken twice daily were entirely within the normal or high normal range.  The Veteran was noted to have a tendency towards slight elevation of his blood pressure when under certain stress, which was ultimately determined to be caused by his personality structure.  A psychiatric consult determined that the Veteran was incapacitated from further service because of his personality pattern, which was characterized by immature, rigid and inadaptable traits.  His hypertension was asymptomatic and not disabling, and was noted to represent only a "minor facet" of the problem.  The Veteran's clinical summary indicates that he was under medical observation for hypertensive vascular disease, but that the diagnosis was "not substantiated."  He was ultimately diagnosed with inadequate personality with manifestations of tension, anxiety, urinary frequency, headaches, and occasional elevations of his blood pressure, all of which existed prior to service.  
A Medical Board was convened.  During questioning, the Veteran's treating physician stated that frequent checks were made over a period of time and failed to substantiate a consistent elevation of blood pressure.  His blood pressure was above the commonly accepted normal standard of 140/90, but the vast majority of the time it was near normal, and all specified laboratory tests showed it to be normal in most cases.  The Veteran was noted to have "a personality type that when under certain stress elevation of blood pressure results."  See Medical Board Hearing Transcript at 2-3.  The physician opined that if the Veteran were to remain in service that the continued stress might create a condition that would become permanent.  The doctor said he was unable to make a medical diagnosis, since hypertension is developed over a number of years.  When asked if there was evidence of current hypertension, the doctor responded that there are only transient elevations during the period of stress accompanied by shortness of breath, tension, anxiety, and generalized headaches.  Id. at 3-4.  The physician stated that these other symptoms may or may not be due to high blood pressure but simply due to personality patterns.  The physician concluded that the Veteran's high blood pressure is not of a medical nature, but rather due to his personality pattern, which is a cause of these symptoms.  The physician also stated that this is not a psychiatric illness but just a personality pattern, as noted in the psychiatric consult.  The physician further stated that it is evident that the condition was in existence prior to service.  Id. at 5.

At the Medical Board proceedings, the Veteran confirmed that he was unable to play football due to the fact there was an elevation in blood pressure every time he played and that he was told as much by a doctor prior to service.  He also reported concerns that since being in service there was a continual elevation of blood pressure and that remaining in service would ruin his health.  He also was asked whether he had a heavy work load in his department or anything strenuous to his health or any serious trouble during service, to which he answered no.  Id. at 6-8.

The Veteran was ultimately given a general discharge from service in December 1952 based on the Medical Board's finding that he was unsuitable for service because of disruptive reactions to acute or special stress.  On his separation report of medical examination, he was noted to have a history of tension, headaches and anxiety but to have denied all other history of medical importance.  The summary of defects and diagnoses contained the following: 1. inadequate personality, manifested by tension, anxiety, urinary frequency, headaches, and occasional elevations of blood pressure; and 2. observation, medical, for hypertensive vascular disease, diagnosis not substantiated.  His blood pressure was recorded as 130/82. 

Following separation the Veteran claimed service connection for hypertension. 
His claim was denied by a July 1953 Board decision, which found that the evidence clearly and unmistakably showed that the Veteran suffered from a condition prior to service which caused an elevation of blood pressure, especially when under stress, to the extent that he was not allowed to play football on this basis and was required to rest several hours before a satisfactory blood pressure could be achieved at entrance to service.  

A July 1955 record diagnosed "nervousness, dizzy, short of breath after exertion, black out for a while.  Subsibilant, pain and pressure in chest.  Hypertension, heart disease and substernal pain."

In November 1955, the Veteran underwent a VA examination, during which he complained of hypertensive vascular disease, dizziness, thickness in head under excitement, along with nervousness, headaches and intermittent pressure/pain in chest.  His blood pressure was 150/80 when sitting, 170/90 sitting after exercise and 150/86 two minutes after exercise.  The examination showed normal heart rhythm and corresponding chest X-rays and EKG were also normal.  There was no evidence of peripheral sclerosis.  No heart disease was found.  He was diagnosed with essential hypertension and inadequate personality.

In January 1956, the Veteran presented to a VA hospital.  His admission diagnosis was hypertensive arteriosclerotic heart disease.  His final diagnosis was psychophysiologic cardiovascular reaction, manifested by transient hypertension, palpitation, headaches and dizziness.

In October 1981, the Veteran underwent another VA examination.  It was noted that he had hypertension under stress that returns to normal when he is relaxed.  He reported being under treatment for depression and experiencing periodic dizziness.  His sitting blood pressure was 160/110, the second reading was 148/108 and the third (recumbent) reading was 132/84.  The examiner diagnosed the Veteran with stress syndrome with depressive reaction; hypertension, probably related to the stress syndrome, and intermittent; and probable paroxysmal tachycardia, resulting in dizziness.  The examiner suspected that the Veteran had an autonomic nervous system as well as a neurotic personality.  

Analysis and Findings

1.  Acquired Psychiatric Disorder 

The June 2017 VHA expert, a psychiatrist, concluded that social phobia and major depressive disorder are the most likely diagnoses encompassing all reported symptoms and associated social and occupational dysfunction throughout the Veteran's life and after separation from the military.  The psychiatrist did not find that diagnosis of any personality disorder was indicated.  The examiner found that the Veteran's social phobia had its onset during service based on symptoms of tension, anxiety, urinary frequency headaches and occasional elevations in blood pressure during service and a lack of evidence of mental symptomatology or treatment prior to active duty.  The expert also concluded that major depressive disorder developed subsequently as a comorbid condition.  

The Board acknowledges other competent evidence of record suggesting alternative diagnoses of the Veteran's current psychiatric disorder as well as alternative dates of onset, both during and following service.  Where, as here, the evidence is in relative equipoise concerning an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran initially manifested a psychiatric condition during service and that that condition has been most absolutely characterized as an anxiety and not a personality disorder.  Therefore, service connection for an acquired psychiatric disability, manifesting as social phobia and major depressive disorder, is warranted.  38 C.F.R. § 3.303.

2.  Hypertension / Hypertensive Vascular Disease 

The Veteran has been diagnosed with essential hypertension during the appeal period and maintains that it was aggravated by service.  For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension must be confirmed by readings taken two or more times on at least 3 different days.  Id.

In September 2013, the Veteran underwent a VA examination where he reported being diagnosed with high blood pressure at age 16 but that he was not started on blood pressure medication until about 1980 and that he remained on it 'sporadically' until his myocardial infarction in 1999.  The examiner opined that the Veteran's hypertension clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that the Veteran had an elevated blood pressure when he entered the military and continued to have periodic episodes of elevated blood pressure associated with exercise and shortness of breath.  The examiner emphasized that the Veteran was observed medically for hypertensive vascular disease, but that the diagnosis was not substantiated.

In June 2017 a VHA expert opinion was requested from an internist to assess the probability that the Veteran's hypertension/hypertensive vascular disease had its onset during service, or was otherwise the result of service.  The internist opined that it was at least as likely as not that the Veteran's hypertension had its onset during service since he had multiple elevated blood pressure readings therein. 

Without sufficient blood pressure readings from the period prior to service that satisfy the definition of hypertension outlined in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, the Board finds that the condition cannot be said to have clearly and unmistakably existed prior to service.  See, e.g. McKinney v. McDonald, 28 Vet. App. 15 (2016) (when degree of hearing loss noted on entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, presumption of soundness under 38 U.S.C. § 1111 attaches).  The blood pressure readings taken during service have been alternately suggested to reflect hypertension or manifestations of the Veteran's psychiatric disorder (in this regard the VHA expert determined in June 2017 that blood pressure readings on three different dates during service suggested that the Veteran's hypertension had its onset during service).  Affording the Veteran the benefit of the doubt in this regard, the requirements for service connection for hypertension are also met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for an acquired psychiatric disorder, namely social phobia and major depressive disorder, is granted.

Service connection for hypertension is granted.


REMAND

The Veteran has been diagnosed with coronary artery disease resulting in a myocardial infarction in 1999.  The evidence of record does not show an in-service event or occurrence of heart disease, indeed the Veteran's heart was found to be normal a few years following separation.  See November 1955 VA examination.   In September 2013, the Veteran underwent a VA examination for his heart condition.  The examiner opined that the Veteran's heart condition was not due service as he was not diagnosed with hypertensive vascular disease on active duty and was not diagnosed with coronary artery disease, i.e, heart attack, until 1999, 47 years after separating from the military.  The examiner also noted the Veteran had multiple risk factors for heart disease including family history, male gender, age, high cholesterol and long term hypertension that would explain his heart condition.  As there is some evidence to suggest a relationship and there is no medical opinion addressing the secondary aspect of the Veteran's claim, i.e., whether his coronary artery disease was caused or aggravated by his now service-connected hypertension, an addendum opinion is warranted in order to ensure that the Board's opinion will be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.310.  

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any of the Veteran's outstanding VA treatment records.

2.  Then obtain an addendum opinion relative to the September 2013 VA heart examination.  After a full review of the claims file including any newly received treatment records since the previous examination, the examiner is requested to provide a specific opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease: (1) is proximately due to his hypertension or (2) has been aggravated (permanently worsened) by his hypertension.  

If the examiner finds that the Veteran's coronary artery disease was not caused by his hypertension but has been aggravated by it, then he/she should state the baseline level of severity of the coronary artery disease, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's hypertension.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.
The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should state why that is so and should also indicate whether any additional information would permit a non-speculative opinion, (which facts should be identified) or if it is the limits of medical knowledge which prevent a non-speculative opinion.
  
If it is necessary to examine the Veteran to provide the requested opinions, that should be arranged.

3.  Then readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


